DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17  recites the limitation "a ground survey assembly" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. This claim is an improper dependent claim since the claim is a method, but dependent on a system or product claim. Claim 17 needs to be written in INDEPENDENT form with each step clearly being an ACTIVE step of a method being performed – not just claiming an effect or end result. Claims 18-19, also are rejected as they are dependent on Claim 17 and fail to remedy the issue. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talaalout (WO 2016/139503) in view of Ambs (WO 01/92918).
Regarding Claim 1, Talaalout teaches a probe intended to be partially introduced into a ground from a flying vehicle, to carry out measurements in the ground [0029], the probe comprising: - a hollow casing defining a closed inner compartment , the hollow casing having at least an end to be placed in contact with the ground [#332, of Fig 3; 0033-36]; - at least a sensor received in the closed inner compartment , the at least one sensor being configured to sense a physical quantity related to the ground [#354 of Fig 3; 0033-36]; - at least an emitter received in the closed inner compartment, the at least one emitter being configured to send data representative of the physical quantity sensed by the at least one sensor [#336 of Fig 3; 0033-36] ; and - at least a power source received in the closed inner compartment, the at least one power source being configured to power the at least one sensor and/or the at least one emitter [#340 of Fig 3; 0033-36]. Talaalout does not explicitly teach – but Ambs does teach wherein at least part of the at least one sensor and/or at least part of the at least one emitter being biodegradable [Page 12, Line 1-5]. It would have been obvious to modify the probe of Talaalout to be biodegradable to reduce the environmental impact of the seismic survey.
Regarding Claim 2, Talaalout also teaches wherein at least part of the hollow casing defining the closed inner compartment is biodegradable [0044]. Ambs also teaches this limitation in [Page 11, Line 15 – Page 12, Line 5] as this would be an obvious improvement to make more of the probe biodegradable to reduce environmental impact.
Regarding Claim 2, Talaalout also teaches wherein the hollow casing is fully biodegradable [0044]. Ambs also teaches this limitation in [Page 12, Lines 1-5] as this would be an obvious improvement to make more of the probe biodegradable to reduce environmental impact.
Regarding Claim 4, Talaalout does not explicitly teach – but Ambs does teach wherein the at least one sensor and/or the at least one emitter comprise a support and electronic circuits carried on the support, at least part of the support being biodegradable[Page 11, Line 15 – Page 12, Line 5]. It would have been obvious to modify the probe of Talaalout to be biodegradable to reduce the environmental impact of the seismic survey.
Regarding Claim 5, Talaalout does not explicitly teach – but Ambs does teach wherein the at least one power source is at least partially biodegradable [Page 11, Line 15 – Page 12, Line 5]. It would have been obvious to modify the probe of Talaalout to be biodegradable to reduce the environmental impact of the seismic survey.
Regarding Claim 6, Talaalout does not explicitly teach – but Ambs does teach, wherein the hollow casing comprises at least a partition defining an outer surface of the probe and an inner surface delimiting the closed inner compartment, the at least one partition being at least partly biodegradable [Page 11, Line 15 – Page 12, Line 5]. It would have been obvious to modify the probe of Talaalout to be biodegradable to reduce the environmental impact of the seismic survey.
Regarding Claim 8, Talaalout also teaches the probe having a mass of less than 1 kg [0041], as this is a user design choice based on needs of the environment, and cost of materials. 
Regarding Claim 8, Talaalout also teaches wherein more than 90% in mass of the probe is biodegradable [0041-44]. Ambs also teaches this limitation in [Page 11, Line 15 – Page 12, Line 5] as this would be an obvious improvement to make more of the probe biodegradable to reduce environmental impact.
Regarding Claim 9, Talaalout also teaches wherein at least part of the at least one sensor and/or at least part of the at least one emitter and/or at least part of the hollow casing is chemically degradable [0041-44]. Ambs also teaches this limitation in [Page 11, Line 15 – Page 12, Line 5] as this would be an obvious improvement to make more of the probe biodegradable to reduce environmental impact.
Regarding Claim 10, Talaalout also teaches wherein the hollow casing comprises a tubular partition defining a rear opening opposite the end and a rear closing part having at least a protruding fly control member [Fig 3].
Regarding Claims 11 and 20, Talaalout also teaches wherein the sensor is a geophysical sensor [0036-37] – a geophone or MEMS sensor [0036-37]
Regarding Claim 12, Talaalout also teaches wherein the hollow casing contains a package of biological entities configured to increase the speed of biodegradation and/or chemical degradation of the at least one sensor and/or of the at least one emitter or wherein the hollow casing contains seeds of vegetation [0041-44]. Ambs also teaches this limitation in [Page 11, Line 15 – Page 12, Line 5] as this would be an obvious improvement to make more of the probe biodegradable to reduce environmental impact.
Regarding Claim 13, Talaalout also teaches wherein an upper part of the probe comprises a first biodegradable material, a lower part of the probe comprising a second biodegradable material, a mechanical strength of the first biodegradable material in the lower part of the probe is 
Regarding Claim 14, Talaalout also teaches wherein the hollow casing defines openings, the probe comprising tabs of a first material inserted into the hollow casing in order to close the openings, the hollow casing being made of a second material, a rate of degradation of the first material being greater than a rate of degradation of the second material [0041-44]. Ambs also teaches this limitation in [Page 11, Line 15 – Page 12, Line 5] as this would be an obvious improvement to make more of the probe biodegradable to reduce environmental impact.
Regarding Claims 15-16, Talaalout also teaches a ground survey assembly comprising: - a flying vehicle configured to fly over the ground; - at least a probe according to claim 1, carried by the flying vehicle ; - a launcher configured to separate the at least one probe from the flying vehicle above the ground [0029] and wherein the flying vehicle is an unmanned aerial vehicle [0029].
Regarding Claim 17, Talaalout teaches a method for surveying a ground, comprising: - flying a flying vehicle of a ground survey assembly according to claim 15 above a ground [0029]; - activating the launcher to separate at least a probe from the flying vehicle [0029] ; - falling of the at least one probe from the flying vehicle to the ground [0029; Fig 3]; - contact of the at least one probe with the ground [[#332, #336, #340, #354, of Fig 3; 0033-36]; - measurement of at least a physical quantity using the at least one probe [#332, #336, #340, #354, of Fig 3; 0033-36]; - transmitting data representative of the at least one physical quantity using the at least one emitter [#332, #336, #340, #354, of Fig 3; 0033-36].  Talaalout does not explicitly teach – but Ambs does teach at least partial biodegradation of the at least one sensor and/or of the at least one emitter .

Claims 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Talaalout (WO 2016/139503) in view of Ambs (WO 01/92918) as applied to claims 1, 15 and 17 above, and further in view of Edme (WO 2015/109175).
Regarding Claim 18, Talaalout does not explicitly teach – but Edme does teach analyzing the data transmitted by the at least one emitter to determine at least a physical property and/or an image of a subsurface around the at least one probe [0002-03; 0072]. It would have been obvious to modify the probe and method of Talaalout to analyze the seismic data since the purpose of doing a seismic survey is to determine physical properties of the surface or subsurface. 
Regarding Claim 19, Talaalout does not explicitly teach – but Edme does teach generating a seismic stimulus in the ground, the measurement comprising collecting a seismic signal resulting from the seismic stimulus with the at least one sensor [0002-03; 0072]. It would have been obvious to modify the probe and method of Talaalout to create a stimulus (transmitted wave) to collect the reflections and image the subsurface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645